Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Specie A: characterized in that, prior to the arrangement of the components (3, 4, 8) in a stack, the solder material (L) is applied to the edge strips (8) and the heat-conducting structures (3), and the separating plates (4) are free of a solder layer (L).

Specie B:  characterized in that, prior to the arrangement of the components (3, 4, 8) in the stack (11), the solder material (L) is applied to the separating plates (4), and the edge strips (8) and the heat-conducting structures (3) are free of a solder layer (L).

.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-6, 10-13.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: claim 1 is taught by prior art. The species lack unity of invention because even though the inventions of these groups require the technical feature of a method for producing a soldered plate-type heat exchanger block which has a plurality of heat exchange passages for the indirect heat exchange between at least two fluids, wherein the plate-type heat exchanger block is constructed from separating plates, edge strips and heat-conducting structures as components, wherein the heat-conducting structures have or form a wave-shaped structure with alternately arranged wave crests and wave flanks, and wherein the wave crests are arranged parallel to one another, comprising the following steps: arrangement of the components in a stack through parallel arrangement of the separating plates, with insertion of edge strips and heat-conducting structures between the separating plates, wherein a respective heat exchange passage is delimited by in each case at least two edge strips, and wherein the edge strips each bear with a first bearing surface against a bearing region of an adjacent separating plate and with a further, second bearing surface, facing away from the first bearing surface, against a further bearing region of a further adjacent separating plate, and wherein the wave crests of the respective heat-conducting structure(s) each bear with a bearing surface against an associated bearing region of the adjacent separating plates, soldering of the stack and prior to the arrangement of the components in the stack, solder material is applied in such a way to one or more of the components of the plate-type heat exchanger block that the respective bearing surface and/or the respective bearing region are/is formed from solder, and that, when viewed following the arrangement of the components in the stack and prior to the soldering of the stack, surface regions which are situated on one side of a respective separating plate between the bearing regions and/or the bearing surfaces are free of a solder layer or are not in contact with a solder layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Linde et al. (WO2015/067356 from IDS) in view of Tapper et al. (2004/0108365).  Linde et al. (WO2015/067356 from IDS) teaches a method for producing a soldered plate-type heat exchanger block which has a plurality of heat exchange passages for the indirect heat exchange between at least two fluids, wherein the plate-type heat exchanger block is constructed from separating plates, edge strips and heat-conducting structures as components, wherein the heat-conducting structures have or form a wave-shaped structure with alternately arranged wave crests and wave flanks, and wherein the wave crests are arranged parallel to one another, comprising the following steps: arrangement of the components in a stack through parallel arrangement of the separating plates, with insertion of edge strips and heat-conducting structures between the separating plates, wherein a respective heat exchange passage is delimited by in each case at least two edge strips, and wherein the edge strips each bear with a first bearing surface against a bearing region of an adjacent separating plate and with a further, second bearing surface, facing away from the first bearing surface, against a further bearing region of a further adjacent separating plate, and wherein the wave crests of the respective heat-conducting structure(s) each bear with a bearing surface against an associated bearing region of the adjacent separating plates, soldering of the stack (figures 2-4).
Linde does not disclose prior to the arrangement of the components in the stack, solder material is applied in such a way to one or more of the components of the plate-type heat exchanger block that the respective bearing surface and/or the respective bearing region are/is formed from solder, and that, when viewed following the arrangement of the components in the stack and prior to the soldering of the stack, surface regions which are situated on one side of a respective separating plate between the bearing regions and/or the bearing surfaces are free of a solder layer or are not in contact with a solder layer. However, Tapper et al. (2004/0108365 from IDS) discloses that solder is applied to only one side of parts during soldering. The idea is to save on solder materials.  To one skilled in the art at the time of the invention it would have been obvious to apply solder material in such a way to one or more of the components of the plate-type heat exchanger block that the respective bearing surface and/or the respective bearing region are/is formed from solder, and that, when viewed following the arrangement of the components in the stack and prior to the soldering of the stack, surface regions which are situated on one side of a respective separating plate between the bearing regions and/or the bearing surfaces are free of a solder layer or are not in contact with a solder layer in order to save on solder materials which would then save on production costs.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735